     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                              WACO DIVISON

JENNILYN SALINAS, LINDSEY                   §
NGUYEN, DEANNA LORRAINE, et                 §
al.                                         §
                                            §
       Plaintiffs.                          §
                                            §
v.                                          §   CIVIL ACTION NO. 6:21-CV-162
                                            §
NANCY PELOSI, MITCH                         §
McCONNELL, CHUCK SCHUMER,                   §
MARK ZUCKERBERG, et al.                     §
                                            §
       Defendants.                          §   JURY TRIAL REQUESTED

               PLAINTIFFS’ MOTION TO EXTEND DEADLINES

      COME NOW, Jennilyn Salinas, Lindsey Nguyen, Deanna Lorraine, “P.P.,”

“D.D.,” “T.M.,” “S.M.,” and “M.L.” (collectively, “Plaintiffs”), by and through their

attorney, Paul M. Davis, to bring this Motion to Extend All Current Deadlines in case

and respectfully represent the following:

                                      I.
                              RELIEF REQUESTED

      1.     For good cause and not for delay according to the reasons set forth below,

Plaintiffs request an extension of all current deadlines in this case by 90 days from

the filing of this Motion. For the reasons set forth herein, Plaintiffs decided not to

oppose the Motion to Strike the Second Amended Complaint (Doc. No. 157). Instead,

due to unforeseen and severe setbacks related to their resources and evidence caused

by a saboteur on their own team, which Plaintiffs describe below, Plaintiffs have

dismissed the vast majority of nonresident Defendants and now request a 90-day
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 2 of 9




pause in proceedings to recover from these setbacks during which they intend to file

a motion for leave to file a second amended complaint commensurate with the state

of Plaintiffs’ resources and supporting evidence and more specifically directed toward

the remaining Defendants in the case.

      2.      Specifically, Plaintiffs request the following relief:

           a) Plaintiffs’ deadline to respond to the Motion to Dismiss (Doc. No. 148)
              filed by the DSCC/DCCC is extended to September 23, 2021.

           b) Prior to September 23, 2020, Plaintiffs shall file a motion for leave to file
              a second amended complaint.

           c) If the motion for leave to file a second amended complaint is granted,
              Defendants named therein who have been served with the First
              Amended Complaint (Doc. No. 24), shall have 30 days to respond to the
              same counting from the day that the motion for leave is granted, unless
              the Defendant is an officer of the United States, in which case that
              Defendant shall have 60 days to respond to the second amended
              complaint from the date that the motion for leave is granted.

           d) For all Defendants who have not yet responded to the First Amended
              Complaint, their deadline to respond shall be extended to September 23,
              2021.

           e) Plaintiffs’ deadline to complete service for any Defendant who has not
              been served or for whom service was in any way defective shall be
              extended to July 31, 2021.

                                        II.
                                    BACKGROUND

      3.      Plaintiffs brought this case in good faith to put an end to the pervasive

political corruption that resulted in a catastrophic and purposeful breach of integrity

in the 2020 federal elections that deprived millions of Americans of their civil rights

related to voting.    This corruption will only continue to metastasize into future
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 3 of 9




election cycles unless common citizens like Plaintiffs stand up for the right of the

people to free and fair elections to federal office.

       4.     Unfortunately, Plaintiffs have suffered severe setbacks in this case over

the last few weeks as the result of a bad actor and saboteur in their own camp.

Plaintiffs and counsel were assured many times over that financial resources and a

cadre of co-counsel and legal staff were on the verge of being provided to give

Plaintiffs the ability to litigate their claims against the vast array of Defendants in

this case. Unfortunately, these assurances turned out to be empty promises.

       5.     To make matters worse, the same individual responsible for leading

Plaintiffs on in regard to resources was also responsible for managing, reviewing, and

summarizing much of the evidence being presented to Plaintiffs’ counsel from various

witnesses to support many of the factual allegations in Plaintiffs’ pleadings. This

individual has now parted ways with Plaintiffs’ legal team after being confronted on

various suspected deceptions and is now refusing to turn over evidence that was in

his possession and that supports many of Plaintiffs’ claims in their pleadings.

       6.     Not only is he refusing to turn the evidence over, but this individual has

now indicated he is going to destroy much of the evidence. See Exhibit A (email

threatening to destroy evidence). Accordingly, Plaintiffs put him on notice they are

serving him with a subpoena to produce the evidence in his possession so that

Plaintiffs can verify the authenticity and veracity of the information and evidence to

determine which factual allegations they can reasonably expect to support before

proceeding further.
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 4 of 9




      7.     While waiting for the falsely assured funding, co-counsel, and additional

staff to be provided, Plaintiffs have already worked very hard to raise money at the

grassroots level to accomplish the extraordinary task of serving the numerous

Defendants in this case to accomplish their goal of ending political corruption and

restoring the republic envisioned and guaranteed in the Constitution.

      8.     Obviously, this situation puts Plaintiffs in a quandary. Plaintiffs are

currently without the resources to move this case forward any further without

additional time to secure alternative funding sources and hire more staff and co-

counsel. Plaintiffs’ counsel has now worked on this case since January without any

compensation and cannot afford to do for more than a few more weeks. At the same

time, Plaintiffs and counsel still very much believe in the general merits of their case

and do not wish to waste the hard-earned donations from their grassroots supporters,

which they used to achieve service of the Defendants.

      9.     Furthermore, while Plaintiffs filed the additional allegations contained

in the Second Amended Complaint in good faith based on the documents and

information received from witnesses as presented by their former staffer, that

evidence is no longer in Plaintiffs’ possession. Thus, Plaintiffs need time to recover

this evidence and confirm it supports the factual allegations provided by the former

member of their team before moving forward.

      10.    Accordingly, Plaintiffs did not oppose the Motion to Strike (Doc. No. 157)

filed by Defendants Raffensperger and Kemp. Instead, Plaintiffs request additional

time to clean up the mess left by their former staff member to evaluate which claims
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 5 of 9




and which Defendants they can reasonably keep in this case and to garner resources

to litigate. If Plaintiffs determine they need to amend their pleadings, they will file

a motion for leave prior to September 23, 2021.

      11.    Regarding, their responses to the Motion to Dismiss (Doc. No. 148) filed

by the DSCC and DCCC, Plaintiffs wish to rely on many of the factual allegations in

their Second Amended Complaint. But, of course, Plaintiffs now need to time to

determine which of these allegations they can reasonably expect to support in a

putative amended complaint depending on how the effort to recover their lost

evidence plays out.

      12.    Plaintiffs do not wish to prejudice any Defendants by requiring them to

continue to respond to a lawsuit for which Plaintiffs now lack practical means to

litigate. Accordingly, Plaintiffs request an extension of all deadlines described herein

in order to avoid wasting the donations they collected to achieve service on the

Defendants. Plaintiffs urge the Court to give them a chance to recover from this

unforeseen setback to reorganize this case into something manageable and

commensurate with the state of their evidence and resources.

                                   III.
                         ARGUMENT AND AUTHORITY

      13.    If the party asks for additional time before the deadline expires, the

party should show good cause. Fed. R. Civ. P. 6(b)(1)(A); Tindall v. First Solar Inc.,

892 F.3d 1043, 1048 (9th Cir.2018); Rachel v. Troutt, 820 F.3d 390, 394 (10th Cir.

2016). Good cause is a non-rigorous standard that has been construed broadly. E.g.,

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259–60 (9th Cir.2010) (court
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 6 of 9




improperly denied motion to extend when requested relief was reasonable and

justified and would not result in prejudice to any party). In addition, Rule 4(m)

provides, “[I]f the plaintiff shows good cause for failure to serve a defendant within

90 days after the complaint is filed, the court must extend the time for service for an

appropriate period.” Fed. R. Civ. P. 4(m).

      14.    Here, good cause exists to extend the deadlines described because

Plaintiffs raised funds from grassroots supporters to serve a massive amount of

Defendants with process in order to achieve the good purpose of correcting a grievous

injustice whereby the integrity of the 2020 elections was breached by pervasive

violations of federal election integrity laws designed to protect the civil rights of

Plaintiffs and putative class members.

      15.    Plaintiffs received assurances from a well-connected member of their

team who has a history of raising capital for large projects that Plaintiffs would

receive the necessary funding for litigation costs and would be able hire a team of co-

counsel and staff to manage this litigation. These guarantees turned out to be false

promises, so now Plaintiffs need time to secure alternative funding sources and hire

additional attorneys. Plaintiffs do not currently have funds available to compensate

undersigned counsel, so counsel will need to time to find another means of income

while Plaintiffs focus on fundraising and hiring co-counsel.

      16.    In addition, this team member was Plaintiffs’ liason to many witnesses

who contributed evidence and testimony to support many of Plaintiffs’ claims in this

lawsuit. This team member has parted ways with Plaintiffs and is now refusing to
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 7 of 9




turn over the evidence and witness contacts and threatening to destroy the same.

Plaintiffs now need time to serve a subpoena on this individual to recover possession

of the evidence and witness contacts needed to support their claims and to have a

more trusted team member conduct a fresh review of this evidence before Plaintiffs

move forward.

      17.      Defendants will not be unduly prejudiced by the extension of deadlines

and Plaintiffs will have a reasonable chance to recover from this unforeseen setback.

      WHEREFORE, Plaintiffs request that the Court grant this motion by

extending ordering the following relief as reflected in the attached proposed order

and all other relief to which they may be justly entitled:

            a) Plaintiffs’ deadline to respond to the Motion to Dismiss (Doc. No. 148)
               filed by the DSCC/DCCC is extended to September 23, 2021.

            b) Prior to September 23, 2020, Plaintiffs shall file a motion for leave to file
               a second amended complaint.

            c) If the motion for leave to file a second amended complaint is granted,
               Defendants named therein who have been served with the First
               Amended Complaint (Doc. No. 24), shall have 30 days to respond to the
               same counting from the day that the motion for leave is granted, unless
               the Defendant is an officer of the United States, in which case that
               Defendant shall have 60 days to respond to the second amended
               complaint from the date that the motion for leave is granted.

            d) For all Defendants who have not yet responded to the First Amended
               Complaint, their deadline to respond shall be extended to September 23,
               2021.

            e) Plaintiffs’ deadline to complete service for any Defendant who has not
               been served or for whom service was in any way defective shall be
               extended to July 31, 2021.
    Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 8 of 9




                                      Respectfully submitted this June 29, 2021.

                                      /s/ Paul M. Davis
                                      Paul M. Davis
                                      Texas Bar Number 24078401
                                      paul@fireduptxlawyer.com
                                      PAUL M. DAVIS & ASSOCIATES, P.C.
                                      5720 Frisco Square Blvd., # 2066
                                      Frisco, TX 75034
                                      Phone: 469-850-2930

                                      ATTORNEY FOR PLAINTIFFS


                       CERTIFICATE OF CONFERENCE

      I certify that I have conferenced on the foregoing Motion with all counsel for

Defendants who have made an appearance in this case and who have not been

voluntarily dismissed. Counsel for the Democratic Senatorial Campaign Committee

and the Democratic Congressional Campaign Committee do not stipulate or agree

with the factual statement contained in this Motion but are UNOPPOSED to the

relief requested herein. Counsel for the remaining Defendants who are members of

Congress is OPPOSED to the relief requested herein. Counsel for Mark Zuckerberg

did not respond to the attempt to conference by email on June 24, 2021 and is

presumed to be OPPOSED.

                                      /s/ Paul M. Davis
                                      Paul M. Davis
     Case 6:21-cv-00162-ADA-JCM Document 175 Filed 06/29/21 Page 9 of 9




                           CERTIFICATE OF SERVICE

      I certify that I have served the foregoing motion on all counsel of record who

have made appearances in this action to date via the court’s ECF notification system.

                                       /s/ Paul M. Davis
                                       Paul M. Davis
